DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by We (US 9,401,350).
[claim 26] An apparatus (fig. 1-17, fig. 2-17 are all either cross sections of fig. 1 or methods steps in forming fig. 1) comprising: a die (116, fig. 1)  comprising a conductive feature (narrower interconnect above the first die 116, fig. 1, shown as seed layer 218 in fig. 11); a first interconnect structure (via 1336 in opening 926 or 922 at the bottom of the core layer 110, fig. 13 see also fig. 1) adjacent to the die and separated from the die by a cavity (filled in by laminate 120, fig. 11); a first dielectric material (core layer 110 material, fig. 1 must be dielectric in order to insulate the various vias from one another) over the first interconnect structure, adjacent to the die, and separated from the die by the cavity; a photoimageable second dielectric layer (PID layer 124, fig. 1); a second interconnect structure (e.g. interconnects filling via 201, 1334, 350, best seen in 
 [claim 28] The apparatus of claim 26, wherein a surface of the conductive feature (narrower interconnect above the first die 116, fig. 1, shown as seed layer 218 in fig. 11) of the die is substantially planar with a top surface of the first dielectric material (bottom of seed layer 218 is planar with the top of the first dielectric 110, fig. 1, 11) and the cavity is substantially filled with a third dielectric material (filled in by laminate 120, fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30-31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over We (US 9,401,350) in view of Konchady (US 2016/0056102).
We discloses the device of claims 26 and 28 but does not expressly disclose that the die is an Embedded Multi-die Interconnect Bridge that is to interconnect a first active die and a second active die.
Konchady discloses a semiconductor package apparatus wherein embedded die (126, fig. 2) is a Embedded Multi-die Interconnect Bridge (die 126 acts a bridge for the left and right dies 202, fig. 2, [0022]) that is to interconnect a first active die (left 202, fig. 2) and a second active die (right 202, fig. 2).
It would have been obvious to one of ordinary skill in the art before the time of filing to have reconfigured We’s device so that the embedded die is an embedded multi-die interconnect bridge to allow for a greater number of interconnects between the two active dies (e.g. all 8 interconnects 124B interconnect through the bridge 126, fig. 2).

With this modification We also discoses:
[claim 30]  The apparatus of claim 28, wherein the die is a bridge die that comprises passive components and routing structures, and does not comprise active components [0022].
[claim 31] The apparatus of claim 28, wherein the die comprises an Embedded Multi-die Interconnect Bridge (die 126 acts a bridge for the left and right dies 202, fig. 2) that is to interconnect a first active die (left 202, fig. 2) and a second active die (right 202, fig. 2).
[claim 39]  A system (fig. 1a-b, 2) comprising: a first semiconductor die (left 202, fig. , 2); a second semiconductor die (right 202, fig. 2) and the apparatus of claim 26, wherein the die is a passive bridge die (126, fig. 2, [0022])  electrically interconnecting the first semiconductor die to the second semiconductor die (fig. 2). 

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over We (US 9,401,350).
We discloses the device of claim 26 but do not expressly disclose that the first opening width is in a range of about 3-20 micrometers (um); and the second opening width is in a range of about 40-60 um.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first opening width in a range of about 3-20 micrometers (um); and the second opening width in a range of about 40-60 um in order to produce workable interconnect via holes and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the width of via holes affects the amount of current that can flow as the well as the amount of space the interconnect takes up thereby affecting the amount of device integration.



Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over We (US 9,401,350) in view of Konchady (US 2016/0056102).
We discloses the apparatus of claim 28 but does not expressly disclose that the third dielectric material (120, fig. 1) surrounding the bottom interconnects (e.g via 1336 in fig. 13) comprises an epoxy and filler (only a broad disclose of a polymer resin material is described).
Konchady discloses a semiconductor package apparatus wherein dielectric material (104A, fig. 4H) surrounding the bottom interconnects (e.122A, 122B, fig. 4H) comprises an epoxy and filler [0034].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made We’s third dielectric material comprises an epoxy and filler in order to provide improved mechanical properties ([0034] of Konchady) and since it has been held that selection of a known material (epoxy with a filler dielectric material) based on its suitability for its intended use (mechanical support and insulation of bottom interconnects) is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).


Allowable Subject Matter
Claims 32-37 and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations: [claim 32]” forming a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898